Title: Craven Peyton to Thomas Jefferson, 15 March 1818
From: Peyton, Craven
To: Jefferson, Thomas


                    
                        Dear Sir
                        Monteagle
March 15. 1818.
                    
                    I have about Six Ton Plastar to grind, I suppose the tole More profitable then Corn, as I am a constant customer to Your Mill, & intend continueing so, I hope You will favour me, with the permission of letting Your Millar grind my Plastar, tomorrow or any day that may be Convenient soon, I have likewise preserved the Cobbs from three hundred barrells Corn which I  have sent to Richmd And if You think they are worth grinding, I & will consent I will have them Carried up, also, the Circumstance of M. Campbells Dam, prevents my using his mill in Any way, please give me a reply by the boy
                    
                        with great & Sincere esteem
                        C. Peyton
                    
                